869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald E. HORTON, Plaintiff-Appellant,v.MOTEL MANAGEMENT CO., Bagley Road Properties, d/b/a HolidayInn, Defendant- Appellee.
No. 88-3379.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant Donald E. Horton (Horton) has appealed the decision of the district court granting summary judgment in favor of defendant-appellee Motel Management Co.  (Defendant-appellee) in this diversity action, charging that Motel Management had acted tortiously in failing to prevent the theft of plaintiff's truck from the parking lot of defendant's motel.  The district court determined that there did not exist any genuine issues of material fact, and, accordingly, granted summary judgment against Horton.


2
A review of Horton's assignments of error, the briefs of the parties and the arguments of counsel demonstrates that the district court properly concluded that defendant had no liability under a bailment theory, no common law inkeeper liability and no duty to insure the safety of plaintiff's truck.


3
Accordingly, the grant of summary judgment in favor of defendant-appellee is AFFIRMED for the reasons stated by District Judge Krenzler in his order and opinion of April 5, 1988.